DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 13 December 2021 has been entered.  Claims 16-18, 20-23, and 25-38 are pending; claims 16-18, 20-21, 25, 27, 29 and 32-37 are amended; and claim 38 is newly added.


Response to Arguments
Applicant’s arguments with respect to claims 16, 36 and 37 have been considered but are moot in view of new grounds of rejection.  The Kim reference has been applied below to address the newly added limitation of using a strain sensor signal to correct the impendence sensor electrode signal.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 38, the limitation “wherein the calibration curve is a universal calibration curve” lacks sufficient written description because the original disclosure does not describe the steps required to derive a universal calibration curve.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §2161.01, 2163.02 and 2181, subsection IV.  In the instant case, the specification describes the universal calibration curve in paragraphs [0041]-[0042] and [0174]-[0176].  These paragraphs describe the benefits of the universal calibration curve and that it may be derived from multiple mothers but does not describe the steps required to actually derive the curve.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term "about" in claim 32 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close a rate must be to 10 data points per second to be considered about that rate.
Regarding claim 36, the metes and bounds of the claim limitation “one or more strain sensors and/or at least two impedance sensor electrodes” cannot be determined by the examiner because the remainder of the claims requires both strain sensor(s) and at least two impedance sensors to perform a correction.  It is unclear if the system could include only strain sensor(s) or only impedance sensors.
Regarding claim 37, the metes and bounds of the claim limitation “A combined baby and breast sense feeding monitor system comprising the system of claim 16 and the system of claim 35” cannot be determined by the examiner because claims 16 and 35 both describe a breast sense feeding monitor.  It is unclear what constitutes a baby sense feeding monitor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 16-18, 20-23, 25, 27, 29, 33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2010/0217148) in view of Kim et al. (US 2012/0004563).

[Claim 16] Binder discloses a breast sense feeding monitor system (monitoring fluid excreted from an organ of the human body using electrodes and sensing units, in which the fluid is breast milk during breast feeding and provides data to the user) [abstract; pars. 0014, 0016], comprising:
a. two or more impedance sensor electrodes (a patch of electrodes with a sensor unit, #70, are mounted on the breast, #99, to sense impedance) [pars. 0036, 0043]; 
b. one or more sensors (an optical sensor 101, mechanical sensor 102 or acoustical sensor 103 may be utilized to sense suckle movements, bursts of fluid excretion, position changes or changes in the geometry, i.e. shape, of the measured organ or of the device) [par. 0060]; 
c. circuitry that receives signal from said impedance sensor electrodes and said sensor(s) (sensor unit, #70, receives impedance data from the electrodes and communicates the data to a processing unit, #80) [pars. 0036-0037, 0059]; 
d. a microprocessor that receives signal from said circuitry (processing unit, #80, receives data from the sensing unit, #70, comprising the electrodes and sensors used for measuring impedance and to improve the accuracy of the measured impedance) [pars. 0036-0037, 0059], wherein the microprocessor is configured to correct signals received from the impedance sensor electrodes based on signals received from the sensors (the measured impedance changes due to breathing activity and partly masks measurements; the state of the breathing cycle can be monitored using other sensors; the physiological noise added to the bioimpedance measurements due to the breathing activity should be filtered/reduced to provide accurate computation of the amount of milk excreted based on the impedance measurements) [pars. 0044-0046]; 
e. a data transmitter (a user interface, #90, can communicate with controller, #85, comprising the microprocessor of processing unit, #80, using Bluetooth technology, which indicates that a Bluetooth chip is incorporated in both the user interface unit as external interface, #93, and within the controller, #85, as it controls the user interface [pars. 0034, 0038-0039]. The electrodes, #154, 156, 160, 162, are connected between themselves and/or with a central electronic module, #166, via radio-frequency [par. 0086]); 
f. an electrical power source (power supply, #87) [par. 0038]; and 
g. a user interface device which receives sensor data and provides information (a user interface, #90, can communicate with controller, #85, comprising the microprocessor of processing unit, #80, using wired or Bluetooth technology [pars. 0034, 0038-0039]. User interface may comprise a friendly interface for the user (e.g. breastfeeding mother) arranged to present the measured characteristics and statistical data according to infant's age [par. 0039].  Electrodes are applied to the mother's breast during breast feeding to measure impedance and other data to present to the user interface [pars. 0036-0037, 0043]).
Binder discloses filtering/reducing noise induced by motion, due to the breathing cycle, using the sensor but does not disclose the noise is determined using a strain sensor.
Kim discloses an analogous apparatus for measuring a biological signal configured for placement on the skin comprising a noise detecting unit (#11) [pars. 0039, 0049].  The noise detecting unit includes a strain gauge to detect motion artifact generated by motion of the person due to changes in shape [pars. 0050-0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the monitoring system of Binder to use a strain sensor to measure noise, as taught by Kim, since Binder discloses the sensor is used to measure noise and Kim discloses using strain sensors to measure 

[Claim 17] Binder discloses said impedance sensor electrodes are wet and/or dry electrodes (the electrodes are coated with conductive medium, such as gel, for proper electrical conductivity with the human bodies) [par. 0131].

[Claim 18] Binder discloses said signal from said impedance sensor electrodes is converted to milk volume data using a calibration curve (the impedance measurements are plotted graphically and used to determine milk volume using correlation which is considered a calibration curve) [pars. 0057, 0077, 0108, 0110].

[Claim 20] Kim discloses said strain sensor may be a piezoelectric [par. 0051].

[Claim 21] Binder discloses said signal from said sensor(s) is used to correct said signal from said impedance sensor electrodes for differences in breast sizes and shapes among individuals and/or over time (According to some embodiments of the invention, the optical sensor 101, mechanical sensor 102 or acoustical sensor 103 may be utilized to sense suckle movements, bursts of fluid excretion, position changes or changes in the geometry of the measured organ or of the device. Measurements of evolved potentials and impedance parameters may be corrected accordingly) [par. 0060].  Kim further discloses the strain sensor is used to determine changes in shape [par. 0050].

[Claim 22] Binder discloses one or more of said sensors, said microprocessor, and/or said electrical power source are contained in a flexible structure (according to some embodiments of the invention, the device may comprise any supporting element such as articles of clothing, garments or apparatuses to accommodate at least some of electrodes 100, power source 120, data processing system 110, in a user friendly manner [par. 0073]. The electrode array can be placed in a flexible housing, [par. 0125]. Further, a standard or tailored brassiere 152 with a sufficient opening 158 for feeding the baby without its removal [par. 0086]. The electrodes 154, 156, 160, 162, controller 166, and power supply 168 are housed within the brassiere 152 [pars. 0087-0088]).

[Claim 23] Binder discloses at least part of said system is disposable (the means for attaching the electrodes may comprise disposable stickers) [par. 0081].

[Claim 25] Binder discloses the system is configured to perform an individual calibration by calculating a calibration factor (calibration may be appropriate before first use, or periodically, in order to enhance the accuracy of the measurement – the applicant’s specification describes the calibration factor as simply a correlation which is met by the teachings of Binder) [pars. 0043, 0057, 0067, 0074, 0108].

[Claim 27] Binder discloses said user interface is configured to provide calibration factor translated information form the individual calibration (Calibration may be supported by different statistical data (e.g., data taken from one or more other nursing mothers and/or babies). Calibrating the measuring equipment may comprise inputting data such as relating to lactation times, durations and frequency and data relating to the mother and to the baby (such as age, weight, breast size, number of children and so on; the user interface outputs data to the user including the amount of nursed milk derived from the impedance) [pars. 0037, 0039, 0077, 0108].

[Claim 29] Binder discloses said sensor data includes milk production, milk conveyance, milk content in the breast, colostrum content in the breast, baby sucking patterns, baby suck-swallow ratio, sensors 101, 102, 103, 104 may be utilized to improve the accuracy of measurement. For example, measurements of thermal sensor 104 may be utilize to correct measurements of evolved potentials and impedance parameters according to known dependencies of impedance on temperature for different tissue types and fluids, optical sensor 101, mechanical sensor 102 or acoustical sensor 103 may be utilized to sense suckle movements, bursts of fluid excretion, position changes or changes in the geometry of the measured organ or of the device. Measurements of evolved potentials and impedance parameters may be corrected accordingly, (0060]. Monitoring the impedances of each element allows identifying changes relating to production and movement of milk among the elements, or compartments, [0082]).

[Claim 33] Binder discloses automated biofeedback and/or lactation coaching is provided based on said data to a nursing mother through said user interface (According to some embodiments of the invention, user interface 90 may be arranged to present data relating to a breast feeding mother and allowing her to control characteristics of milk fed to her baby. The data may further be related to the mother or other mothers (e.g. breast size, number of children), to the baby or other babies (e.g. age, weight), and to the lactation process (e.g. relating to durations, times and frequencies).) [pars. 0037-0041]. 

[Claim 35] Binder discloses one or more of said sensors is configured to be positioned on the breast near the infant's latch area or on the infant's face or neck (electrodes 100 positioned near nipple) [par. 0081; Fig. 5B].  

[Claim 36] Binder discloses a baby sense feeding monitor system (monitoring fluid excreted from an organ of the human body using electrodes and sensing units, in which the fluid is breast milk during breast feeding and provides data to the user) [abstract; pars. 0014, 0016] comprising: 
an optical sensor 101, mechanical sensor 102 or acoustical sensor 103 may be utilized to sense suckle movements, bursts of fluid excretion, position changes or changes in the geometry, i.e. shape, of the measured organ or of the device) [par. 0060] and/or at least two impedance sensor electrodes (a patch of electrodes with a sensor unit, #70, are mounted on the breast, #99, to sense impedance) [pars. 0036, 0043], 
b. circuitry that receives signals from said sensors and/or impedance sensor electrodes (sensor unit, #70, receives impedance data from the electrodes and communicates the data to a processing unit, #80) [pars. 0036-0037, 0059], 
c. a microprocessor that receives signal from said circuitry (processing unit, #80, receives data from the sensing unit, #70, comprising the electrodes and sensors used for measuring impedance and to improve the accuracy of the measured impedance) [pars. 0036-0037, 0059], wherein the microprocessor is configured to correct signals received from the impedance sensor electrodes based on signals received from the sensors (the measured impedance changes due to breathing activity and partly masks measurements; the state of the breathing cycle can be monitored using other sensors; the physiological noise added to the bioimpedance measurements due to the breathing activity should be filtered/reduced to provide accurate computation of the amount of milk excreted based on the impedance measurements) [pars. 0044-0046], 
d. a data transmitter (a user interface, #90, can communicate with controller, #85, comprising the microprocessor of processing unit, #80, using Bluetooth technology, which indicates that a Bluetooth chip is incorporated in both the user interface unit as external interface, #93, and within the controller, #85, as it controls the user interface [pars. 0034, 0038-0039]. The electrodes, #154, 156, 160, 162, are connected between themselves and/or with a central electronic module, #166, via radio-frequency [par. 0086]), and
e. an electrical power source (power supply, #87) [par. 0038].

Kim discloses an analogous apparatus for measuring a biological signal configured for placement on the skin comprising a noise detecting unit (#11) [pars. 0039, 0049].  The noise detecting unit includes a strain gauge to detect motion artifact generated by motion of the person due to changes in shape [pars. 0050-0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the monitoring system of Binder to use a strain sensor to measure noise, as taught by Kim, since Binder discloses the sensor is used to measure noise and Kim discloses using strain sensors to measure noise to shape changes induced by motion.  This would constitute the simple substitution of one known noise measuring sensor for another known noise measuring sensor.

[Claim 37] Both claims 16 and 35 are rendered obvious by Binder in view of Kim; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use two breast sense feeding monitors in a single system to collect data from multiple mothers, e.g. for calibration purposes.

[Claim 38] Binder discloses the calibration curve may be a universal calibration curve (Calibration may be supported by different statistical data (e.g., data taken from one or more other nursing mothers and/or babies). Calibrating the measuring equipment may comprise inputting data such as relating to lactation times, durations and frequency and data relating to the mother and to the baby (such as age, weight, breast size, number of children and so on; the user interface outputs data to the user including the amount of nursed milk derived from the impedance) [pars. 0037, 0039, 0077, 0108].


Claims 26, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2010/0217148) and Kim et al. (US 2012/0004563) as applied to claim 16 above, and further in view of Makower et al. (WO 2016/044368).

[Claim 26] Binder discloses the user interface (#90) may comprise a friendly interface for the user (e.g. breastfeeding mother) arranged to present the measured characteristics and statistical data according to infant's age.  User interface may comprise an input device (#91), such as command buttons, output device (#92) such as a display screen [pars. 0039-0040, 0077].  While Binder discloses a display screen, a cell phone, a tablet, a computer screen, a smart watch, or a television screen are not specifically recited.  
However, Makower discloses a user interface in the form of a smart phone, computer or tablet [pars.  0132, 0161].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a computer, tablet or smart phone at taught by Makower to serve as the display screen of Binder in order to allow display of the sensor data on a conveniently accessible device. 

[Claim 28] Binder discloses said user interface provides display, sharing, tracking, analysis and/or storage of said data (user interface 90 may comprise a friendly interface for the user (e.g. breastfeeding mother) arranged to present the measured characteristics and statistical data according to infant's age.  User interface 90 may comprise an input device 91, such as command buttons, output device 92 such as a display screen) [pars. 0039-0040, 0077].	

[Claim 34] Binder discloses an external interface (#93) such as USB or Bluetooth but does not disclose lactation coaching is provided from a remote lactation consultant or other medical provider receiving said data to a nursing mother through said user interface.  However, Makower discloses a user interface in the form of a smart phone, computer or tablet connected to the internet [pars.  0132, 0161].  The use of computers, tables and smartphones with data transmitters for communication is ubiquitous and the limitations of the claim are merely intended use of these devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date to communicate with a nursing mother based on received data as this is well known in telemedicine and widely practiced in the art.  


Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2010/0217148) and Kim et al. (US 2012/0004563) as applied to claim 29 above, and further in view of Makower et al. (WO 2016/044368).

[Claim 30] Binder discloses data on impedance is processed together with previously gathered impedance data [par. 0043] but does not disclose said sensor data is compared to a predetermined reference data set.
Makower discloses sensor data is compared to a predetermined reference data set (The device 10 can be calibrated by recording signals received from sensor 20 at different stages of breast feeding and the resultant changes in volume of the breast 2. By taking the circumferential 34 and anterior posterior, AP, 36 measurements at different times as the breast 2 changes in size resulting from expression of milk, a look up table can be generated that correlates the signals from the sensor 20 with specific volume changes in the breast 2.  Further optionally, an algorithm can be derived from the successive measurements to develop a relationship between the sensor 20 signal and the change in volume of the breast 2, relative to the baseline circumferential 34 and AP 36 measurements.) [par. 0155].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system of Binder to correlate impedance measurements with changes in the volume of the breast and then subsequently compare a current measure impedance to a look-up table to determine the breast volume as taught by Makower in order to accurate determine breast volume based on impedance.

[Claim 31] Binder discloses data on impedance is processed together with previously gathered impedance data [par. 0043]. In order to generate the look-up table correlating impedance with breast volume data as described in claim 30, it would have been obvious to one of ordinary skill in the art before the effective filing date to use data from multiple feeding sessions in order to generate the look-up table and predictably improve the accuracy of the correlation over time.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2010/0217148) and Kim et al. (US 2012/0004563) as applied to claim 16 above, and further in view of Melamed (US 2016/0058361).

[Claim 32] Binder discloses said system collects said sensor data including suckle/suckling movements [pars. 0060-0061] but does not disclose collecting data at a rate of about 5 to about 10 data points a second.
Melamed discloses a system for the measurement of nursed breast milk and indicates the sucking reflex generates a fast burst (approximately 2 Hz) of sucking before the milk begins to flow, and a slower pace (approximately 1 Hz) after the milk has begun to flow [par. 0042].
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        04 February 2022